Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-183536 XCEL ENERGY INC. (a Minnesota corporation) $450,000,000 0.75% SENIOR NOTES, SERIES DUE MAY 9, 2016 Issuer: Xcel Energy Inc. (a Minnesota corporation) Issue Format: SEC Registered Expected Ratings*: Baa1/ BBB+/BBB+ (Moody's/Standard & Poor's/Fitch) Security Type: Senior Notes Pricing Date: May 6, 2013 Settlement Date: May 9, 2013 (T+3) Interest Payment Dates: Semi-annually on May 9 and November 9, commencing November 9, 2013 Principal Amount: Maturity Date: May 9, 2016 Reference Benchmark: 0.25% due April 15, 2016 Benchmark Price: 99-23 ¾ Benchmark Yield: 0.338% Re-offer Spread: +42 bps Re-offer Yield: 0.758% Coupon: 0.75% Price to Public: 99.976% Net Proceeds to Issuer: $448,317,000 (before transaction expenses) Optional Redemption: At any time, in whole or in part, at a “make whole” redemption price at the Treasury Yield plus 10 basis points Minimum Denominations: CUSIP/ISIN: 98389BAP5/US98389BAP58 Joint Book-Running Managers: Barclays Capital Inc. Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated *Note:A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital Inc. toll free at 1-888-603-5847, Citigroup Global Markets Inc. toll free at 1-800-831-9146 or Merrill Lynch, Pierce, Fenner & Smith Incorporated toll free at 1-800-294-1322.
